Citation Nr: 1420552	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from November 2001 to October 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that assigned an initial noncompensable rating for arthritis of the left shoulder, from October 19, 2007.  During the pendency of the claim, the rating was increased to 10 percent, effective October 19, 2007.  This did not satisfy the Veteran's appeal.

In May 2012, the Board remanded the claim for further development.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in July 2012 to determine the current degree of severity of his left shoulder disability.  At the examination the Veteran reported that he experiences additional functional impairment during flare ups.  Unfortunately, the examiner did not provide an assessment of the additional limitation of motion or functional impairment during the reported flare ups.  In light of this deficiency, the Veteran's representative has requested the Board to remand the claim for another VA examination.  The Board agrees that a remand for that purposes is in order.  

Moreover, while this case is in remand status, development to obtain any outstanding records pertinent to the claim should be accomplished.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected left shoulder disability.  The claims files and any pertinent evidence in the electronic files that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

